 


109 HR 3320 IH: To extend eligibility for refugee status of unmarried sons and daughters of certain Vietnamese refugees.
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3320 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Tom Davis of Virginia (for himself, Mr. Moran of Virginia, Ms. Loretta Sanchez of California, Mr. Smith of New Jersey, and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To extend eligibility for refugee status of unmarried sons and daughters of certain Vietnamese refugees. 
 
 
1.Eligibility for refugee status 
(a)Eligibility for In-country refugee processing in VietnamFor purposes of eligibility for in-country refugee processing for nationals of Vietnam during fiscal years 2006 and 2007, an alien described in subsection (b) shall be considered to be a refugee of special humanitarian concern to the United States (within the meaning of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157)) and shall be admitted to the United States for resettlement if the alien would be admissible as an immigrant under the Immigration and Nationality Act (except as provided in section 207(c)(3) of that Act). 
(b)Aliens coveredAn alien described in this subsection is an alien who— 
(1)is the son or daughter of a qualified national; 
(2)is 21 years of age or older; and 
(3)was unmarried as of the date of acceptance of the alien’s parent for resettlement under the Orderly Departure Program or through the United States Consulate General in Ho Chi Minh City. 
(c)Qualified nationalThe term qualified national in subsection (b)(1) means a national of Vietnam who— 
(1) 
(A)was formerly interned in a re-education camp in Vietnam by the Government of the Socialist Republic of Vietnam; or 
(B)is the widow or widower of an individual described in subparagraph (A); 
(2) 
(A)qualified for refugee processing under the Orderly Departure Program re-education subprogram; and 
(B)is or was accepted under the Orderly Departure Program or through the United States Consulate General in Ho Chi Minh City— 
(i)for resettlement as a refugee; or 
(ii)for admission to the United States as an immediate relative immigrant; and 
(3) 
(A)is presently maintaining a residence in the United States or whose surviving spouse is presently maintaining such a residence; or 
(B)was approved for refugee resettlement or immigrant visa processing and is awaiting departure formalities from Vietnam or whose surviving spouse is awaiting such departure formalities. 
 
